 

 

 

EXHIBIT 10.4

 

 

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into as
of March 4, 2004 by and among 1st United Bancorp, a business corporation
organized and operating under the laws of the State of Florida (the “Company”),
1st United Bank, a commercial bank organized and operating under the laws of the
State of Florida (the “Bank”), and Rudy Schupp, an individual residing at 11874
Lakeshore Place, North Palm Beach, FL 33408 (the “Executive”), is amended and
restated, effective December 18, 2008.

WITNESSETH:

          WHEREAS, the Executive has agreed to serve the Company in the capacity
of Chief Executive Officer and the Bank in the capacities of Chief Executive
Officer and President; and

          WHEREAS, the Company, the Bank and the Executive entered into an
Employment Agreement dated March 4, 2004 (the “Agreement”), as amended, January
1, 2007, and the parties desire to amend the Agreement; and

          WHEREAS, the Executive is willing to serve the Company and the Bank on
the terms and conditions hereinafter set forth;

          NOW, THEREFORE, in consideration of the Executive’s employment and the
mutual covenants herein contained, the Company, the Bank and the Executive
hereby agree that the terms of the Agreement are hereby modified and, to the
extent inconsistent with the terms of the Agreement, superseded as follows. All
other provisions of the Agreement remain as described in the Agreement. All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreement:

          Section 1. Employment. Each of the Company and the Bank agrees to
employ the Executive as the Chief Executive Officer of the Company and of the
Bank and as the President of the Bank, the Executive hereby agrees to such
employment, during the period and upon the terms and conditions set forth in
this Agreement.

          Section 2. Employment Period; Remaining Unexpired Employment Period.

          (a) The terms and conditions of this Agreement shall be and remain in
effect during the period of employment established under this Section 2
(“Employment Period”). The Employment Period shall be for an initial term of
three (3) years beginning on the date of this Agreement and ending on the third
anniversary date of this Agreement, plus such extensions, if any, as are
provided pursuant to Section 2(b).

          (b) Beginning on the date of this Agreement, the Employment Period
shall automatically be extended for one (1) additional day each day, unless
either the Company and the Bank, acting jointly, or the Executive elects not to
extend the Agreement further by giving written notice to the other parties, in
which case the Employment Period shall end on the third anniversary of the date
on which such written notice is given. For all purposes of this Agreement, the
term “Remaining Unexpired Employment Period” as of any date shall mean the
period beginning on such date and ending on: (i) if a notice of non-extension
has been given in accordance with this Section 2(b), the third anniversary of
the date on which such notice is given; and (ii) in all other

--------------------------------------------------------------------------------



cases, the third anniversary of the date as of which the Remaining Unexpired
Employment Period is being determined. Upon termination of the Executive’s
employment with the Company and the Bank for any reason whatsoever, any daily
extensions provided pursuant to this Section 2(b), if not therefore
discontinued, shall automatically cease.

          (c) Subject to Section 3, nothing in this Agreement shall be deemed to
prohibit the Company or the Bank from terminating the Executive’s employment at
any time during the Employment Period with or without notice for any reason;
provided, however, that the relative rights and obligations of the Company, the
Bank and the Executive in the event of any such termination shall be determined
under this Agreement.

          Section 3. Duties. The Executive shall serve as Chief Executive
Officer of each of the Company and the Bank and as President of the Bank, having
such power, authority and responsibility and performing such duties as are
prescribed by or under the Bylaws of the Company and the Bank and as are
customarily associated with such position. The Executive shall devote his full
business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Company and the Bank and shall use his best efforts
to advance the interests of the Company and the Bank. The Executive shall at all
times report to the Boards of Directors of the Company and the Bank. All
decisions by the Boards of Directors of the Company and the Bank concerning the
Executive’s employment, including without limitation, the termination of the
Executive, shall require the prior written consent of at least eighty percent
(80%) of the entire Board of Directors (not including the vote of the
Executive), and the Company and the Bank shall adopt and maintain their Bylaws
and other organizational documents to reflect such vote requirement. The Company
and the Bank shall provide evidence of such written consent to the Executive as
to any actions that require such written consent.

          Section 4. Cash Compensation. In consideration for the services to be
rendered by the Executive hereunder, the Company and/or the Bank, in such
combination thereof as may be agreed by the Boards of Directors of the Company
and the Bank, shall pay to the Executive a salary at an initial annualized rate
of ONE HUNDRED TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($125,000.00), payable in
approximately equal installments in accordance with the Company’s and/or the
Bank’s customary payroll practices for senior officers less applicable payroll
taxes. Commencing on the first day of the calendar month subsequent to the later
to occur of (a) the day that the Company and the Bank have consolidated total
assets of at least $150 million, and (b) the last day of the month during which
the Company achieves its first month of profitability on a consolidated basis,
the Executive’s salary shall be automatically increased to a minimum annual rate
of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00), payable in
approximately equal installments in accordance with the Company’s and/or the
Bank’s customary payroll practices for senior officers. At least annually after
the time that the salary is increased to $250,000 or more and thereafter during
the Employment Period, the Board of Directors of the Bank and/or the Company, or
the Compensation Committees thereof, shall review the Executive’s annual rate of
salary and may, in its or their discretion, approve an increase therein. In no
event shall the Executive’s annual rate of salary under this Agreement in effect
at a particular time be reduced without his prior written consent, which consent
may be withheld in the Executive’s sole discretion. In addition to his base
salary, beginning with the fiscal quarter of the Company during which the
Company achieves its first month of profitability on a consolidated basis, and
for each fiscal quarter thereafter, the

-2-

--------------------------------------------------------------------------------



Executive shall be paid additional cash compensation (the “Cash Incentive
Compensation”) equal to two percent (2%) of the Company’s consolidated net
income before taxes for each such fiscal quarter (excluding extraordinary items
as defined in APB #30 (or any successor bulletin) and excluding restructuring
charges and other charges relating to mergers, acquisitions or transactions of
similar effect) for financial reporting purposes. In the event that the period
for which the Cash Incentive Compensation payable to the Executive is less than
a full fiscal quarter (e.g., where the effective date of termination of this
Agreement is not as of the end of a quarter), the amount of Cash Incentive
Compensation payable to the Executive shall be calculated by multiplying the
Cash Incentive Compensation to which the Executive would have been entitled for
such fiscal quarter (had he been employed for the entire quarter) by a fraction,
the numerator of which is the number of days during such fiscal quarter up to
and including the effective date of termination, and the denominator of which is
the number of days in such fiscal quarter. Such Cash Incentive Compensation
shall be paid by the Company to the Executive quarterly, within forty-five (45)
days after the end of each such calendar quarter. In addition to the foregoing
salary and Cash Incentive Compensation, the Executive may receive other cash
compensation from the Company and/or the Bank for services hereunder at such
times, in such amounts and on such terms and conditions as the Boards may
determine from time to time. The term “Cash Compensation” shall mean the total
of the Executive’s salary and the Cash Incentive Compensation unreduced by any
401(k) plan elective deferrals. The term “Compensation” shall mean the aggregate
of all taxable compensation of any nature whatsoever unless clearly indicated to
the contrary in the context so used.

          Section 5. Employee Benefit Plans and Programs. During the Employment
Period, the Executive shall be treated as an employee of the Company and the
Bank and shall be entitled to participate in and receive benefits pursuant to:
(A) any and all employee pension plans (“Employee Pension Benefit Plans” as that
term is defined in the Employee Retirement Income Security Act of 1974 (“ERISA”)
and whether or not such plan is a plan covered by ERISA), including but not
limited to all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, and (B) any and all welfare benefit plans
(Employee Welfare Benefit Plans (as that term is defined in ERISA and whether or
not such plan is a plan covered by ERISA)) including but not limited to group
life, health (including hospitalization, medical and major medical, prescription
drug), dental, accident and long-term disability insurance plans, and (C) any
other employee benefit and compensation plans (including, but not limited to,
any incentive compensation plans or programs, stock option and appreciation
rights plans and restricted stock plans) as may from time to time be maintained
by, or cover employees of, the Company or the Bank, in accordance with the terms
and conditions of such employee benefit plans and programs and compensation
plans and programs and consistent with the Company’s and the Bank’s customary
practices and whether or not such plans are ERISA plans. Such benefits or plans
shall collectively be referred to as “Employee Benefit Plans.”

          Without regard to the foregoing, the Executive shall affirmatively be
provided the following Employee Benefit Plans during the Employment Period
commencing as of the Employment Effective Date without regard to the respective
eligibility or terms or conditions of the Employee Benefit Plans:

          (a) The Executive shall be granted by the Company, pursuant to terms
as contained in stock option agreements, stock options in an amount equal to
three and one-third percent (3.33%) of the issued and outstanding common stock
of the Company from time to time (not including any

-3-

--------------------------------------------------------------------------------



common stock outstanding as a result of the exercise by the Executive of options
granted to him. Any options issued under this provision on or after January 1,
2007 shall be granted with an exercise price equal to the fair market value (as
defined in Section 409A of the Internal Revenue Code of 1986 (the “Code”)) of
the underlying shares of common stock and shall vest and become exercisable in
five (5) equal increments on the 12, 24, 36, 48 and 60 month anniversaries after
the date of grant; provided, however, that notwithstanding any other provision
in the Agreement to the contrary, in the event (i) the Executive is terminated
by the Company not for “cause” as defined in Section 10(a)(i) of the Agreement,
(ii) of a Change of Control, (iii) of the death of the Executive, or (iv) of the
Disability of the Executive, then any unvested outstanding options granted under
this provision upon the date of one of these events shall become immediately
vested and exercisable upon such date. Such options may be exercised through net
share settlements (i.e., the Company delivers to the Executive an amount of
shares of common stock with a current fair value equal to the gain) pursuant to
the terms of the applicable stock option agreement entered into between the
Executive and the Company.

          (b) The Company shall provide group medical insurance coverage to the
Executive, his spouse and his dependent children, and such plan shall include
reasonable coverage for medical, hospital, surgical, prescription drug coverage
and major medical expenses. The Company and/or the Bank shall pay all premium
expenses of the Executive, his spouse and his dependent children in connection
with such group medical insurance.

          (c) The Company shall self-insure or provide and pay the premium costs
of short-term and long-term disability policies to compensate the Executive in
the event of his incapacity due to physical or mental illness, with coverage in
an amount equal to at least seventy-five percent (75%) of the Executive’s
highest aggregate annualized Cash Compensation in the three (3) fiscal years
immediately preceding the determination of disability.

          (d) During the Employment Period, the Executive shall be entitled to
up to eight (8) weeks of vacation in each calendar year, and shall be
compensated with respect thereto in accordance with the Company’s and the Bank’s
normal vacation policies. The Executive shall also be entitled to all paid
holidays in accordance with the Company’s and the Bank’s normal holiday
policies.

          (e) The Company or the Bank shall own and pay the costs of premiums on
guaranteed renewable straight term life insurance insuring the life of the
Executive in an amount equal to the lesser of (i) two (2) times the Executive’s
base salary or (ii) $250,000.00, and the Company or Bank shall designate the
beneficiary of such policy as such person or persons named by the Executive from
time to time.

          (f) At the Executive’s election, the Company shall provide to the
Executive either (i) an automobile allowance in the amount of $1,200.00 plus tax
for each calendar month or portion thereof during the Employment Period, or (ii)
the full-time use of a company car, to be selected by the Executive, which
company car shall be replaced at its 24-month anniversary by another company car
to be selected by the Executive. The Executive shall also be provided with a
credit card to purchase gasoline for the company car. Allowances under this
Section 5(f) may be made pursuant to either an accountable or non-accountable
expense plan for federal income tax purposes as the Executive may determine.

-4-

--------------------------------------------------------------------------------



          (g) In addition to reimbursements for memberships described in Section
8, the Company and/or the Bank shall reimburse the Executive for the costs
associated with one (1) country club membership and one (1) dining club
membership of the Executive’s choosing.

          (h) Commencing on the first day of the calendar month following the
first month that the Company and the Bank have consolidated total assets of at
least $250 million, the Company will provide benefits under the Supplemental
Executive Retirement Plan (the “SERP”), attached hereto as Exhibit A, for the
Executive.

          Section 6. Indemnification and Insurance.

          (a) During the Employment Period and for a period of six (6) years
thereafter, the Company and the Bank shall cause the Executive to be covered by
and named as an insured under any policy or contract of insurance obtained by
either to insure its directors and officers against personal liability for acts
or omissions in connection with service as an officer or director of the Company
or the Bank or service in other capacities at the request of the Company or the
Bank. The coverage provided to the Executive pursuant to this Section 6 shall be
of the same scope and on the same terms and conditions as the coverage (if any)
provided to other officers or directors of the Company and the Bank.

          (b) To the maximum extent permitted under applicable law, during the
Employment Period and for a period of six (6) years thereafter, the Company and
the Bank shall indemnify the Executive against, and hold him harmless from and
pay, any costs, liabilities, losses and exposures to the fullest extent and on
the most favorable terms and conditions that similar indemnification is offered
to any director or officer of the Company, the Bank or any subsidiary or
affiliate of either of them, and the Company and the Bank shall advance such
expenses absent an initial determination by the Company and the Bank that the
Executive shall have acted in bad faith.

          Section 7. Other Activities.

          (a) The Executive may serve as a member of the boards of directors of
business, community and charitable organizations. The Executive may also engage
in personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Company or the Bank and generally
applicable to all similarly situated executives.

          (b) If the Executive is discharged or suspended, or is subject to any
regulatory prohibition or restriction with respect to participation in the
affairs of the Bank, he shall (subject to the Company’s powers of termination
hereunder) continue to perform services for the Company in accordance with this
Agreement but shall not directly or indirectly provide services to or
participate in the affairs of the Bank in a manner inconsistent with the terms
of such discharge or suspension or any applicable regulatory order.

          Section 8. Working Facilities and Expenses. The Executive’s principal
place of employment shall be at the Company’s and the Bank’s principal offices,
or at such other location within Palm Beach County, Florida at which the Company
or the Bank shall maintain executive offices, or at such other location as the
Company, the Bank and the Executive may mutually agree

-5-

--------------------------------------------------------------------------------



upon. The Company and the Bank shall provide the Executive at his principal
place of employment with a private office, secretarial services and other
support services and facilities suitable to his positions with the Company and
the Bank and necessary or appropriate in connection with the performance of his
assigned duties under this Agreement. The Company or the Bank shall reimburse
the Executive for his ordinary and necessary business expenses, including,
without limitation, all fees for memberships in such clubs (except only one (1)
country club membership and one (1) dining club membership, as described in
Section 5(g) above) and organizations as the Executive and the Company and Bank
shall mutually agree are necessary and appropriate for business purposes,
continuing education and his travel and entertainment expenses incurred in
connection with the performance of his duties under this Agreement, in each case
upon presentation to the Company or the Bank of an itemized account of such
expenses in such form as the Company or Bank may reasonably require.

          Section 9. Termination of Employment with Severance Benefits.

          (a) The Executive shall be entitled to the severance benefits
described herein in the event that his employment with the Company and the Bank
terminates during the Employment Period under any of the following
circumstances:

 

 

 

 

          (i) The Executive’s voluntary resignation from employment with the
Company and the Bank within ninety (90) days following:

 

 

 

 

          (A) The failure of the Board of Directors of either the Company or the
Bank to appoint or re-appoint or elect or re-elect the Executive to the office
of Chief Executive Officer of the Company and Chief Executive Officer and
President of the Bank (or a more senior office, if any);

 

 

 

 

 

          (B) The failure of the stockholders of the Company or Bank to elect or
re-elect the Executive to the Board of Directors of the Company or the Bank,
respectively, or the failure of the Board of Directors of the Company or the
Bank (or the nominating committees thereof) to nominate the Executive for such
election or re-election;

 

 

 

 

 

          (C) The expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Company or the Bank (i) of its
or their material failure, whether by amendment of the Company’s or the Bank’s
Articles of Incorporation or Bylaws, action of the Company’s or the Bank’s Board
of Directors or the Company’s or the Bank’s stockholders or otherwise, to vest
in the Executive the functions, duties or responsibilities prescribed in Section
3 of this Agreement as of the date hereof, or (ii) that the Company or the Bank
has or have prohibited, prevented or otherwise made it reasonably impracticable
for the Executive to perform his functions, duties or responsibilities as
prescribed in Section 3 of this Agreement, unless, in either event, during such
thirty (30) day period, the Company or the Bank cures such failure in a manner
determined by the Executive, in his discretion, to be satisfactory;

 

 

 

 

 

          (D) The expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Company or the Bank of its
material breach of any term, condition or covenant contained in this Agreement

-6-

--------------------------------------------------------------------------------



 

 

 

 

 

(including, without limitation, any reduction of the Executive’s rate of base
salary in effect from time to time and any adverse change in the terms and
conditions to the Executive of any Employee Pension Benefit Plan or Employee
Welfare Benefit Plan or as to any other compensation or benefit program in which
the Executive participates which, either individually or together with other
changes, has or could have a material adverse effect on the aggregate value of
his total compensation package), unless, during such thirty (30) day period, the
Company or the Bank cures such failure in a manner determined by the Executive,
in his discretion, to be satisfactory; or

 

 

 

 

 

          (E) The relocation of the Executive’s principal place of employment,
without his written consent (which may be withheld in the sole discretion of the
Executive), to a location outside of Palm Beach County, Florida.

 

 

 

 

          (ii) The termination of the Executive’s employment with the Company or
the Bank by the Company or the Bank for any other reason not described in
Section 10(a).

In such event, the Company or the Bank shall provide the benefits and pay to the
Executive the amounts described in Section 9(b).

 

 

 

          (b) Upon the termination of the Executive’s employment with the
Company and/or the Bank prior to a Change of Control under any of the events set
forth in Sections 9(a)(i) or (ii) during the Employment Period; or upon a Change
of Control (as hereinafter defined), the Company and/or the Bank (jointly and/or
severally) shall pay and provide to the Executive (or, upon death then to the
Executive’s estate) the following Severance Benefits:

 

 

          (i) The Executive’s earned but unpaid Cash Compensation (as determined
pursuant to Section 4) in effect as of the applicable Triggering Event Date (as
defined below), such payment to be made at the time and in the manner prescribed
by law applicable to the payment of wages but in no event later than thirty (30)
days after the applicable Triggering Event Date (provided that if the Executive
has made an irrevocable election under any deferred compensation arrangement
subject to Section 409A of the Code to defer any portion of such Cash
Compensation, the terms of the applicable arrangement shall apply to
distribution of such portion); and

 

 

 

 

          (ii) If the Triggering Event Date is a termination of employment, the
Executive’s vested, accrued benefits in all Employee Benefit Plans to which the
Executive was entitled pursuant to this Agreement as of the date of termination,
payable in accordance with the terms of the applicable Employee Benefit Plan;
and

 

 

 

 

          (iii) Within thirty (30) days following the effective date of any of
the triggering events referred to in the first sentence in this Section 9(b)
(the “Triggering Event Date”), payment of a lump sum amount equal to the Cash
Compensation that the Executive would have earned if he had continued working
for the Company and the Bank for a period of 1,095 days after the Triggering
Event Date and at the highest annual or annualized, rate of Cash Compensation
achieved during that portion of the Employment Period prior to the Triggering
Event Date. Such lump sum shall not be reduced to a present value and shall be
paid in addition to any other Compensation payments otherwise provided
hereunder; and

-7-

--------------------------------------------------------------------------------



 

 

 

 

          (iv) Within thirty (30) days following the Triggering Event Date,
payment of a lump amount equal to the excess, if any, of:

 

 

 

 

          (A) The present value of both the current and future accrued benefits
in each Employee Pension Benefit Plan that is a defined benefit plan to which
the Executive would have been entitled (which shall be computed at the highest
annual or annualized rate of Cash Compensation in effect during the Employment
Period and at the same rate of Employee Pension Benefit Plan funding and/or
benefit accrual, determined separately for each such Employee Pension Benefit
Plan or as historically had been contributed, whichever is greater, for an
Employment Period concluding on the third anniversary of the Triggering Event
Date as if the Executive had continued working for the Company and the Bank for
the Employment Period consisting of such three additional plan years. Such
benefits shall be determined separately for each such Employee Pension Benefit
Plan in effect as of the termination date; over

 

 

 

 

 

          (B) The present value of the accrued benefits to which the Executive
is actually entitled under each such Employee Pension Benefit Plan that is a
defined benefit plan as of the Triggering Event Date using comparable actuarial
assumptions (where applicable) as then being utilized by such respective plan.
In computing the present value of such lump sum payment, the annualized rate of
interest prescribed by the Pension Benefit Guaranty Corporation for the
computation of the value of lump sum payments otherwise payable under
terminating single employer defined benefit plans for the month in which the
Executive’s termination of employment occurs (“Applicable PBGC Rate”) shall be
utilized; and

 

 

 

 

          (v) Within thirty (30) days following the Triggering Event Date, a
lump sum payment in an amount equal to the present value of the additional
employer contributions (or if greater in the case of a leveraged employee stock
ownership plan or similar arrangement, the additional assets allocable to him
through debt service, based on the fair market value of such assets at
termination of employment) to which he would have been entitled under any and
all qualified and non-qualified defined contribution plans maintained by, or
covering employees of, the Company or the Bank, as if he were 100% vested
thereunder and continued working for the Company and the Bank for a period of
three years after the Triggering Event Date at the highest annual rate of
compensation achieved during that portion of the Employment Period which is
prior to the Triggering Event Date, and making the maximum amount of employee
contributions, if any, required under such plan or plans, such present value to
be determined on the basis of a discount rate, compounded using the compounding
period that corresponds to the frequency with which employer contributions are
made to the relevant Employee Pension Benefit Plan; and

 

 

 

          (vi) Subject to Section 26 of this Agreement, for fifteen years
following the date of termination of employment (the “Benefits Period”), the
Bank and/or Company shall provide the Executive and his spouse and eligible
dependents with medical and dental insurance coverage (the “Health Care
Benefits”) and life insurance benefits no less favorable than those which the
Executive and his spouse and eligible dependents were

-8-

--------------------------------------------------------------------------------



 

 

 

receiving immediately prior to the date of termination of employment; provided,
however, that the Health Care Benefits shall be provided during the Benefits
Period in such a manner that such benefits are excluded from the Executive’s
income for federal income tax purposes; provided, further, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
health care benefits under another employer-provided plan, the health care
benefits provided hereunder shall be secondary to those provided under such
other plan during such applicable period of eligibility. The receipt of the
Health Care Benefits shall be conditioned upon the Executive continuing to pay
the monthly premium as in effect at the Company from time to time for coverage
provided to former employees under Section 4980B of the Code in respect of the
level of coverage in effect for the Executive and his spouse and dependents
(i.e., single, single plus one, or family) (the “Applicable COBRA Premium”).
During the portion of the Benefits Period in which the Executive and his
eligible dependents continue to receive coverage under the Company’s Health Care
Benefits plans, the Company shall pay to the Executive a monthly amount equal to
the Applicable COBRA Premium in respect of the maximum level of coverage that
the Executive could otherwise elect to receive for the Executive and the
Executive’s spouse and eligible dependents if the Executive were still an
employee of the Company during the Benefits Period regardless of what level of
coverage is actually elected, which payment shall be paid in advance on the
first payroll day of each month, commencing with the month immediately following
the Executive’s date of termination of employment.

Notwithstanding the foregoing provisions of this Section 9(b), (x) in the event
that the Executive is a Specified Employee (as defined in the SERP) as of the
date of termination of employment, amounts payable under Sections 9(b)(iii-v)
due to a qualifying termination of employment that constitute a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code that
would otherwise be payable during the six-month period immediately following the
date of termination of employment shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code determined as of the date of termination of
employment, on the first business day after the date that is six months
following the Executive’s date of termination of employment (the “Delayed
Payment Date”), and (y) in the event that amounts are payable under Sections
9(b)(iii)-(v) due to a Change of Control but such Change of Control does not
constitute a change in the ownership or effective control of the Company or the
Bank, or in the ownership of a substantial portion of the assets of the Company
or the Bank (as defined in Section 409A of the Code and regulations thereunder),
such amounts shall instead be paid, with interest at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code determined as of the date of
the Change of Control, on the first to occur of the Executive’s termination of
employment (or, if the Executive is a Specified Employee on such date, the
Delayed Payment Date) or a change in the ownership or effective control of the
Company or the Bank, or in the ownership of a substantial portion of the assets
of the Company or the Bank (each as defined in Section 409A of the Code and
regulations thereunder). The Company, the Bank and the Executive hereby
stipulate that the damages which may be incurred by the Executive following any
such termination of employment are not capable of accurate measurement as of the
date first above written and that the payments and benefits contemplated by this
Section 9(b) constitute reasonable liquidated damages under the circumstances
and shall be payable without any requirement of proof of actual damage and
without regard to the Executive’s efforts, if any, to mitigate damages. The
Company, the Bank and the Executive further agree that the Company and the Bank
may condition the payments and benefits (if any) due under Sections

-9-

--------------------------------------------------------------------------------



9(b)(iii), (iv), (v) and (vi) on the receipt of the Executive’s resignation from
any and all positions which he holds as an officer, director or committee member
with respect to the Company, the Bank or any subsidiary or affiliate of either.

          (c) Upon the termination of the Executive’s employment with the
Company and/or the Bank under any of the events set forth in Sections 9(a)(i),
9(a)(ii), 10(a)(iii) or 10(a)(iv) during the Employment Period, or upon a Change
of Control (as hereinafter defined) (including under terminations referred to in
Section 11(c) hereof), any options to purchase the Company’s stock granted to
the Executive by the Company shall immediately vest, and may be exercised in
accordance with the terms of such option grants at any time on or prior to their
original expiration date.

          (d) The parties shall take all steps necessary (including with regard
to any post-termination services by the Executive) to ensure that the date of
any termination of employment hereunder constitutes a “Separation from Service”
(as defined in the SERP).

          Section 10. Termination without Additional Company or Bank Liability.

          (a) In the event that the Executive’s employment with the Company and
the Bank shall terminate during the Employment Period on account of:

 

 

 

 

          (i) The discharge of the Executive for “cause,” which, for purposes of
this Agreement shall mean: (A) the Executive intentionally engages in dishonest
conduct in connection with his performance of services for the Company or the
Bank resulting in his conviction of a felony; (B) the Executive is convicted of,
or pleads guilty or nolo contendere to, a felony or any crime involving moral
turpitude; (C) the Executive willfully fails or refuses to perform his duties
under this Agreement and fails to cure such breach within sixty (60) days
following written notice thereof from the Company or the Bank; (D) the Executive
breaches his fiduciary duties to the Company or the Bank for personal profit; or
(E) the Executive’s willful breach or violation of any law, rule or regulation
(other than traffic or boating violations or similar offenses), or final cease
and desist order in connection with his performance of services for the Company
or the Bank;

 

 

 

 

          (ii) The Executive’s voluntary resignation from employment with the
Company and the Bank for reasons other than those specified in Section 9(a),
11(b) or 11(c);

 

 

 

 

          (iii) The Executive’s death; or

 

 

 

 

          (iv) A determination that the Executive is disabled (“Disability”) and
eligible for long-term disability benefits under the Company’s or the Bank’s
long-term disability insurance program or, if there is no such program, under
the federal Social Security Act;

then the Company and the Bank shall have no further obligations under this
Agreement, other than the payment to the Executive (or, in the event of his
death, to his estate) of his earned but unpaid Compensation as of the date of
the termination of his employment (provided that if the Executive has made an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code to defer any portion of such Compensation, the terms of
the applicable arrangement shall apply to distribution of such portion), and the
provision of such other benefits, if any, to which he is entitled as a former
employee under the employee benefit plans and

-10-

--------------------------------------------------------------------------------



programs and compensation plans and programs maintained by, or covering
employees of, the Company or the Bank. Notwithstanding the foregoing, in the
event of the Executive’s death during the Employment Period, the Company or the
Bank shall: (X) pay to his estate an amount equal to three months’ Cash
Compensation within thirty days after appointment of the personal representative
of such estate, and (Y) shall continue to provide the medical benefits described
in Section 9(b)(vi) to the Executive’s spouse and dependent children for the
period set forth Section 9(b)(vi). Upon the Executive’s retirement at age 65 (or
at age 55 through age 64 if a majority of the members of the Company’s Board of
Directors confirms that this provision shall be effective in connection with
such retirement) the Company and/or the Bank shall continue to provide to the
Executive (and his spouse and dependent children, with respect to health
benefits) the health and life insurance benefits described in Section 9(b)(vi)
for the period set forth in such section; provided that such retirement is a
Separation From Service (as defined in the SERP).

          (b) In the event that the Executive’s employment with the Company and
the Bank shall terminate during the Employment Period on account of any of the
events set forth in Sections 10(a)(i) or 10(a)(ii), any options to purchase the
Company’s stock granted to the Executive by the Company that have fully vested
may be retained by the Executive (or, upon death, then by the Executive’s
estate) and may be exercised in accordance with the terms of such option grants
at any time on or prior to their original expiration date. Any unvested portion
of the options granted to the Executive will automatically lapse and become null
and void as of the date of termination and no further vesting of any option will
occur.

          (c) For purposes of Section 10(a)(i), no act or failure to act, on the
part of the Executive, shall be considered “intentional” or “willful” unless it
is done, or omitted to be done, by the Executive in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company and the Bank. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
of the Company or the Bank or based upon the written advice of counsel for the
Company or the Bank shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company
and the Bank. The cessation of employment of the Executive shall not be deemed
to be for “cause” within the meaning of Section 10(a)(i) unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of at least eighty percent (80%) of the entire Board of
Directors of the Company or the Bank, as the case may be (not including the
Executive), at a meeting of such Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before such Board), finding
that, in the good faith opinion of such Board, the Executive is guilty of the
conduct described in Section 10(a)(i) above, and specifying the particulars
thereof in detail.

          Section 11. Change of Control.

          (a) A Change of Control (“Change of Control”) shall be deemed to have
occurred upon the happening of any of the following events:

 

 

 

          (i) Approval by the stockholders of the Company of a transaction that
would result in the reorganization, merger or consolidation of the Company with
one or more other persons, other than a transaction following which:

-11-

--------------------------------------------------------------------------------



 

 

 

 

 

          (A) At least 50.1% of the common stock or equity ownership interests
of the entity resulting from such transaction are beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 50.1% of the outstanding
common stock or equity ownership interests in the Company; and

 

 

 

 

 

          (B) At least 50.1% of the combined voting power of the securities
entitled to vote generally in the election of directors of the entity resulting
from such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 50.1% of the combined voting power of the securities entitled to vote
generally in the election of directors of the Company; and

 

 

 

 

 

          (C) No person, or persons acting in concert, beneficially own (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of the
outstanding common stock or equity ownership interests in, or 20% or more of the
combined voting power of the securities entitled to vote generally in the
election of directors of, the entity resulting from such transaction; and

 

 

 

 

 

          (D) At least a majority of the members of the board of directors of
the entity resulting from such transaction are individuals who were described in
Sections 11(a)(iv)(A) or (B) of this Agreement as of the date of execution of
the initial definitive agreement providing for such transaction (or, if earlier,
as of the date on which the Board of Directors of the Company authorized such
transaction).

 

 

 

 

          (ii) The acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of the outstanding securities or of the
combined voting power of the outstanding securities of the Company entitled to
vote generally in the election of directors by any person or by any persons
acting in concert, or approval by the stockholders of the Company of any
transaction which would result in such an acquisition;

 

 

 

          (iii) A complete liquidation or dissolution of the Company, or
approval by the stockholders of the Company of a plan for such liquidation or
dissolution; or

 

 

 

          (iv) The occurrence of any event if, immediately following such event,
at least 50% of the members of the board of directors of the Company (or the
Company’s successor) do not belong to any of the following groups:

 

 

 

 

          (A) Individuals who were members of the Board of the Company on the
date of this Agreement; or

 

 

 

 

 

          (B) Individuals who first became members of the Board of the Company
after the date of this Agreement either:

-12-

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

          (1) Upon election to serve as a member of the Board of Directors of
the Company by affirmative vote of three-quarters of the members of such Board,
or of a nominating committee thereof, in office at the time of such first
election; or

 

 

 

 

 

 

 

          (2) Upon election by the stockholders of the Company to serve as a
member of the Board of the Company, but only if nominated for election by
affirmative vote of three-quarters of the members of the Board of Directors of
the Company, or of a nominating committee thereof, in office at the time of such
first nomination;

provided, however, that such individuals’ election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents (within the meaning of Rule 14a-1 of
Regulation 14A promulgated under the Exchange Act) other than by or on behalf of
the Board of the Company; or

 

 

 

          (v) Any event which would be described in Section 11(a)(i), (ii),
(iii) or (iv) if the term “Bank” were substituted for the term “Company”
therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this Section 11(a), the term “person” shall include the meaning
assigned to it under section 13(d)(3) or 14(d)(2) of the Exchange Act.

          (b) In the event of a Change of Control, the Executive shall be
entitled to the payments and benefits contemplated by Section 9(b)(i) and
9(b)(iii)-(v), such payments to be due and payable to the Executive by the
Company and the Bank prior to or simultaneously with the closing of the
transaction or event constituting a Change of Control under this Section 11 (but
subject to the final paragraph of Section 9(b)).

          (c) In the event of a Change of Control, the Executive shall also be
entitled to the payments and benefits contemplated by Section 9(b)(vi) in the
event of his termination of employment with the Company or the Bank under any of
the circumstances described in Section 9(a) of this Agreement or under any of
the following circumstances:

 

 

 

 

          (i) Resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period following his demotion, loss of title, office or
significant authority or responsibility, or following any reduction in any
element of his package of compensation and benefits;

 

 

 

 

          (ii) Resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period following any relocation of his principal place of
employment or any change in working conditions at such principal place of
employment which the Executive, in his reasonable discretion, determines to be
embarrassing, derogatory or otherwise adverse;

 

 

 

 

          (iii) Resignation, voluntary or otherwise, by the Executive at any
time during the Employment Period following the failure of any successor to the
Company in the

-13-

--------------------------------------------------------------------------------



 

 

 

 

Change of Control to include the Executive in any compensation or benefit,
program maintained by it or covering any of its executive officers, unless the
Executive is already covered by a substantially similar plan of the Company or
the Bank which is at least as favorable to him; or

 

 

 

 

          (iv) Resignation, voluntary or otherwise, for any reason whatsoever
following the effective date of the Change of Control.

          Section 12. Tax Indemnification.

          (a) This Section 12 shall apply in the event of (i) a Change of
Control (as defined in Section 11 of this Agreement); or (ii) a change “in the
ownership or effective control” of the Company or the Bank or “in the ownership
of a substantial portion of the assets” of the Company or the Bank within the
meaning of section 280G of the Code. If this Section 12 applies, then, if for
any taxable year the Executive shall be liable for the payment of an excise tax
under section 4999 of the Code with respect to any payment in the nature of
Compensation made by the Company, the Bank or any direct or indirect subsidiary
or affiliate of the Company or the Bank to (or for the benefit of) the
Executive, the Company or the Bank shall pay with respect to the Executive an
amount equal to X determined under the following formula:

 

 

 

E x P

X =

--------------------------------------------------------------------------------

 

  1 – [(FI x (1 – SLI)) + SLI + E + M]  

 

 

Where

 

 

 

E =

the rate at which the excise tax is assessed under section 4999 of the Code;

 

 

P =

the amount with respect to which such excise tax is assessed, determined without
regard to this Section 12;

 

 

FI =

the highest marginal rate of income tax applicable to the Executive under the
Code for the taxable year in question;

 

 

SLI =

the sum of the highest marginal rates of income tax applicable to the Executive
under all applicable state and local laws for the taxable year in question; and

 

 

M =

the highest marginal rate of Medicare tax applicable to the Executive under the
Code for the taxable year in question.

-14-

--------------------------------------------------------------------------------



With respect to any payment in, the nature of Compensation that is made to (or
for the benefit of) the Executive under the terms of this Agreement, or
otherwise, and on which an excise tax under section 4999 of the Code will be
assessed, the payment determined under this Section 12(a) shall be remitted to
the Internal Revenue Service or other applicable state or local taxing authority
on the earlier of (i) the date the Company, the Bank or any direct or indirect
subsidiary or affiliate of the Company or the Bank is required to withhold such
tax, or (ii) the date the tax is required to be paid by the Executive and shall
in no event be paid later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the underlying excise tax under
section 4999 of the Code (and any income or other related taxes or interest or
penalties thereon) are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim
described in Section 12(c) that does not result in the remittance of any
federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved. The determination of the amount due hereunder shall be made by Ernst &
Young, or such other accounting firm as the parties may mutually agree upon (the
“Accounting Firm”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the parties shall appoint another nationally recognized accounting
firm to make the determination required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company.

          (b) Notwithstanding anything in this Section 12 to the contrary, in
the event that the Executive’s liability for the excise tax under section 4999
of the Code for a taxable year is subsequently determined to be different than
the amount determined by the formula (X + P) x E, where X, P and E have the
meanings provided in Section 12(a), the Executive or the Company or Bank, as the
case may be, shall pay to the other party, at the time that the amount of such
excise tax is finally determined, an appropriate amount, plus interest, such
that the payment made under Section 12(a), when increased by the amount of the
payment made to the Executive under this Section 12(b) by the Company or the
Bank, or when reduced by the amount of the payment made to the Company or Bank
under this Section 12(b) by the Executive, equals the amount that should have
properly been paid under Section 12(a). The interest paid under this Section
12(b) shall be determined at the rate provided under section 1274(b)(2)(B) of
the Code. To confirm that the proper amount, if any, was paid under this Section
12, the Executive shall furnish to the Company and the Bank a copy of each tax
return which reflects a liability for an excise tax payment made by the Company
or the Bank, at least 20 days before the date on which such return is required
to be filed with the Internal Revenue Service.

          (c) The Executive shall notify the Company and the Bank in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of additional amounts hereunder. Such notification shall
be given as soon as practicable but no later than ten business days after the
Executive is informed in writing of such claim and shall apprise the Company and
the Bank of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty day period following the date on which it gives such
notice that any payment of taxes with respect to such claim is due. If the
Company or the Bank notifies the Executive in writing prior to the expiration of
such period that it desires to contest such claim, the Executive shall:

-15-

--------------------------------------------------------------------------------



 

 

 

          (i) Give the Company or the Bank any information reasonably requested
by the Company or the Bank relating to such claim;

 

 

 

          (ii) Take such action in connection with contesting such claim as the
Company or the Bank shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company or the Bank;

 

 

 

          (iii) Cooperate with the Company or the Bank in good faith in order
effectively to contest such claim; and

 

 

 

          (iv) Permit the Company and the Bank to participate in any proceedings
relating to such claim;

provided, however, that the Company or the Bank shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any excise tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Notwithstanding the foregoing,
the Executive shall control the conduct of any such proceeding and all decisions
relating to the settlement or other disposition thereof.

          (d) The provisions of this Section 12 are designed to reflect the
provisions of applicable federal, state and local tax laws in effect on the date
of this Agreement. If, after the date hereof, there shall be any change in any
such laws, this Section 12 shall be modified in such manner as the Executive and
the Company and the Bank may mutually agree upon if and to the extent necessary
to assure that the Executive is fully indemnified against the economic effects
of the tax imposed under section 4999 of the Code or any similar federal, state
or local tax.

          (e) Notwithstanding any other provision of this Section 12, the
Company and/or the Bank may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of the Executive, all or any portion of any payment pursuant to Section
12(a), and the Executive hereby consents to such withholding.

          Section 13. Confidentiality. Unless he obtains the prior written
consent of the Company and the Bank, the Executive shall keep confidential and
shall refrain from using for the benefit of himself, or any person or entity
other than the Company or any entity which is a subsidiary of the Company or of
which the Company is a subsidiary, any material document or information obtained
from the Company, or from its parent or subsidiaries, in the course of his
employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of his own) until the same ceases to be material (or
becomes so ascertainable or available); provided, however, that nothing in this
Section 13 shall prevent the Executive, with or without the Company’s and the
Bank’s consent, from participating in or disclosing documents or information as
required by applicable law or in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.

-16-

--------------------------------------------------------------------------------



          Section 14. Successors and Assigns. This Agreement will inure to the
benefit of and be binding upon the Executive, his legal representatives and
testate or intestate distributees, and the Company and the Bank and their
respective successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Company or
the Bank may be sold or otherwise transferred. Failure of the Company and the
Bank to obtain from any successors its or their express written assumption of
the Company’s and the Bank’s obligations hereunder at least sixty (60) days in
advance of the scheduled effective date of any such succession shall be deemed a
material breach of this Agreement.

          Section 15. Notices. Any communication required or permitted to be
given under this Agreement, including any notice, direction, designation,
consent, instruction, objection or waiver, shall be in writing and shall be
deemed to have been given at such time as it is delivered personally, or five
(5) days after mailing if mailed, postage prepaid, by registered or certified
mail, return receipt requested, addressed to such party at the address listed
below or at such other address as one such party may by written notice specify
to the other party:

 

 

 

 

If to the Executive:

 

 

 

 

Rudy Schupp

 

 

11874 Lakeshore Place

 

 

North Palm Beach, FL 33408

 

 

 

 

If to the Company:

 

 

 

 

1st United Bancorp

 

 

One North Federal Highway

 

 

Boca Raton, FL 33432

 

 

Attention: Chairman

 

 

 

 

If to the Bank:

 

 

 

 

1st United Bank

 

 

One North Federal Highway

 

 

Boca Raton, FL 33432

 

 

Attention: Chairman

          Section 16. Indemnification for Attorney’s Fees. The Company and the
Bank shall indemnify, hold harmless and defend the Executive against reasonable
costs, including legal fees, incurred by him in connection with or arising out
of any action, suit or proceeding in which he may be involved, as a result of
his efforts, in good faith, to defend or enforce the terms of this Agreement.

          Section 17. Severability. A determination that any provision of this
Agreement is invalid or unenforceable shall not affect the validity or
enforceability of any other provision hereof.

          Section 18. Waiver. Failure to insist upon strict compliance with any
of the terms, covenants or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition.

-17-

--------------------------------------------------------------------------------



A waiver of any provision of this Agreement must be made in writing, designated
as a waiver and signed by the party against whom its enforcement is sought. Any
waiver or relinquishment of any right or power hereunder at any one or more
times shall not be deemed a waiver or relinquishment of such right or power at
any other time or times.

          Section 19. Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same Agreement.

          Section 20. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida
applicable to contracts entered into and to be performed entirely within the
State of Florida.

          Section 21. Headings and Construction. The headings of sections in
this Agreement are for convenience of reference only and are not intended to
qualify the meaning of any section. Any reference to a section number shall
refer to a section of this Agreement, unless otherwise stated.

          Section 22. Entire Agreement; Modifications. This instrument contains
the entire agreement of the parties relating to the subject matter hereof, and
supersedes in its entirety any and all prior agreements, understandings or
representations relating to the subject matter hereof. No modifications of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.

          Section 23. Survival. The provisions of Sections 6, 9, 10, 11, 12, 13,
14, and 15 through 27 shall survive the expiration of the Employment Period or
termination of this Agreement.

          Section 24. Equitable Remedies. Each of the parties acknowledges that
the parties will be irreparably damaged (and damages at law would be an
inadequate remedy) if this Agreement is not specifically enforced. Therefore, in
the event of a breach or threatened breach by any party of any provision of this
Agreement, then the other parties shall be entitled, in addition to all other
rights or remedies, (a) to an injunction restraining such breach, without being
required to show any actual damage or to post an injunction or other bond, or
(b) to a decree for specific performance of the provisions of this Agreement, or
both.

          Section 25. Required Regulatory Provision.

          (a) Notwithstanding anything herein contained to the contrary, any
payments to the Executive by the Company or the Bank, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k),
and any regulations promulgated thereunder.

          (b) Nothing in this Agreement shall be construed to subject the Bank
or its assets to any contractual obligation undertaken by the Company hereunder
or to liability for any breach by the Company.

          Section 26. Medicare Supplemental Insurance. Upon the termination of
the Executive’s employment pursuant to: (X) Section 9(a); (Y) Section 10(a) (but
only if termination

-18-

--------------------------------------------------------------------------------



of the Executive’s employment is by reason of retirement at age 65 or at Early
Retirement provided that a majority of the Board of Directors of the Company
confirms that the Executive is eligible for Medicare supplemental insurance as
provided in this Section 26); or (Z) Sections 11(a)-(c) of this Agreement, the
Company or the Bank shall thereafter provide the Executive and his spouse with
health and major medical insurance as set forth in Section 9(b)(vi). Such health
and major medical insurance shall terminate upon the Executive’s attainment of
Medicare eligibility (“Medicare Eligibility Date”). Subsequent to such Medicare
Eligibility Date, the Company or the Bank shall thereafter provide the Executive
and his spouse with Medicare supplemental insurance for life, subject to this
Section 26, with health care coverage at the same levels, amounts and co-pay as
otherwise required pursuant to Section 9(b) hereof.

          Section 27. Section 409A. This Agreement is intended to comply with
the requirements of Section 409A of the Code or an exemption or exclusion
therefrom and, with respect to amounts that are subject to Section 409A of the
Code, shall in all respects be administered in accordance with Section 409A of
the Code. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by the Bank or the Company under this
Agreement be made later than the end of the calendar year next following the
calendar year in which the applicable fees and expenses were incurred, provided,
that the Executive shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred; (ii) the amount of in-kind
benefits that the Bank or the Company is obligated to pay or provide in any
given calendar year shall not affect the in-kind benefits that the Bank or the
Company is obligated to pay or provide in any other calendar year; (iii) the
Executive’s right to have the Bank or the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Bank’s or the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
50th anniversary of the date hereof). Within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Executive, modify the Agreement, in the least restrictive manner necessary and
without any diminution in the value of the payments to the Executive, in order
to cause the provisions of the Agreement to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of taxes and penalties
on the Executive pursuant to Section 409A of the Code.

          Section 28. Arbitration. Subject to the parties’ rights to seek
equitable remedies under Section 24, all claims for monetary damages and
disputes relating in any way to the performance, interpretation, validity or
breach of this Agreement shall be referred to final and binding arbitration,
before a single arbitrator, under the commercial arbitration rules of the
American Arbitration Association in Palm Beach County, Florida. The arbitrator
shall be selected by the parties and if the parties are unable to reach
agreement on selection of the arbitrator within ten (10) days after the notice
of arbitration is served, then the arbitrator will be selected by the American
Arbitration Association. All documents, materials and information in the
possession of a party to this Agreement and in any way relevant to the claims or
disputes shall be made

-19-

--------------------------------------------------------------------------------



available to the other parties for review and copying not later than 60 days
after the notice of arbitration is served. To the extent that a party would be
required to make confidential information available to any other, an agreement
or an order shall be entered in the proceeding protecting the confidentiality of
and limiting access to such information before a party is required to produce
such information. Information produced by a party shall be used exclusively in
the arbitration or litigation that may arise, and shall not otherwise be
disclosed. In no event shall a party be entitled to punitive damages in any
arbitration or judicial proceeding and all parties hereby waive their rights to
any punitive damages. In the event an arbitration panel or a court concludes
that the punitive damages waiver contained in the previous sentence is
unenforceable, then the parties agree that the court with subject matter
jurisdiction over the confirmation of the award shall have sole and exclusive
jurisdiction to determine issues of entitlement and amount of punitive damages.
The arbitrator shall NOT have subject matter jurisdiction to decide any issues
relating to the statute of limitations or to any request for injunctive relief,
and the parties hereby stipulate to stay the arbitration proceeding (without the
need of a bond) until any such issues in dispute are resolved. Judgment upon the
award rendered by the arbitrator shall be final, binding and conclusive upon the
parties and their respective administrators, personal representatives, legal
representatives, heirs, successors and permitted assigns, and may be entered in
any court of competent jurisdiction.

-20-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company and the Bank have caused this
Agreement to be executed and the Executive has hereunto set his hand, all as of
the day and year first above written.

1st UNITED BANCORP

 

 

By:

/s/ John Marino

 

--------------------------------------------------------------------------------

Name: John Marino

Title: President

 

1st UNITED BANK

 

 

By:

/s/ John Marino

 

--------------------------------------------------------------------------------

Name: John Marino

Title: Chief Financial Officer/Chief Operating Officer

 

 

EXECUTIVE

 

 

/s/ Rudy Schupp

--------------------------------------------------------------------------------

Rudy Schupp

-21-

--------------------------------------------------------------------------------



EXHIBIT A

Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------



EXHIBIT B

Current Board of Directors Service

FPL Group, Director

Federal Reserve Bank of Atlanta, Director

--------------------------------------------------------------------------------